DETAILED ACTION
This action is responsive to the Application filed on 07/04/2022. Claims 21-37 are pending in the case.  Claims 21 and 30 are independent claims. Claims 1-20 are cancelled. Claims 21-37 are new. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 26 objected to because of the following informalities:  
The claim defines several variables in the equation recited. IN particular, r is described as “the height change rate of p along the same direction” and t is described as “the height change rate of q along the same direction”. It is not clear in these limitations what direction “the same direction” is referring to. However, when taken as a whole the claim also equates the variables in terms of partial derivatives, therefore the rate change direction is made evident by the partial derivatives. For the sake of clarity examiner recommends replacing the limitation “the same direction” with “the x direction” or “the y direction” depending on the variable in question.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23, 27 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 23:
The last limitation states “wherein the average correlation value is the average of correlation values in the set of terrain parameters” however, the independent claim discusses “a set of terrain parameters” “for each plurality of terrains”. Therefore, there are multiple “sets of terrain parameters”, it is not clear which “sets” or if all “sets” of terrain parameters are considered for the averaging.	With respect to claim 27/34:	The claim mentions a “difference” between three different claim elements. The limitation in question states “a difference between the generated DEMs and morphological closing and opening operators”. The claim does not make clear which of the elements a difference is computed between, a difference is computed between to terms unless otherwise stated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21-37 are rejected under 35 U.S.C. 101 because 
Regarding Claim 21
Under step 1, the claim is directed to a method executed by a computer system to identify similar terrains from a plurality of terrains, which is directed to a process, one of the statutory categories. The claim recites the following limitations which are considered abstract ideas “computing… a surface roughness value and a set of terrain parameters of a terrain surface for each of the plurality of terrains”, “for each of the set of terrain parameters, calculating… a corresponding correlation value to obtain a set of correlation value”, “grouping, by the computer system, two or more terrains together when the corresponding correlation graphs of the two or more terrains indicate a consistent relationship trend”.
Under Step 2A Prong 1, the following limitations amount to mathematical calculations or evaluations performed in the human mind: “computing… a surface roughness value and a set of terrain parameters of a terrain surface for each of the plurality of terrains”, “for each of the set of terrain parameters, calculating… a corresponding correlation value to obtain a set of correlation value”, "grouping, by the computer system, two or more terrains together when the corresponding correlation graphs of the two or more terrains indicate a consistent relationship trend”. Computing a surface roughness value is a simple computation, while calculating correlation values can be considered a mathematical calculation or a determination made by the human mind that two variables may be correlated. Grouping graphs according to a relationship trend can be done in the human mind simply by observation/comparison between graphs. Further, the following limitations only serve to describe the abstract idea: “each of the correlation values indicating the correlation between the surface roughness value and the corresponding terrain parameters”, “and the correlation value is a function related to the two weight matrices of the trained neural network”
Furthermore under step 2A Prong 2 the claims recite the additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (“by a computer system”, “using a neural network”) See MPEP 2106.05(f). Furthermore, the following additional elements only serve to connect the abstract idea to a particular field or technology: “Obtaining, by the computer system, digital elevation model (DEM) terrain data for each of the plurality of terrains”, “wherein the neural network comprises an input layer, a hidden layer and an output layer, a weight matrix (w1) between the input layer and the hidden layer and a weight matrix (w2) between the hidden layer and the output layer and wherein the neural network is trained using the set of terrain parameters as input and the surface roughness value as output”, “plotting, by the computer system, the set of correlation values on a correlation graph for each of the plurality of terrains”. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Furthermore under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element “correlation value is a function related to…the trained neural network” is not an improvement to the technology because the neural network is passively trained using data. There is no improved way to train data nor to prepare the data uniquely for processing by a particular neural network. Therefore, the additional elements do not amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 22-27 and 29
The claim is directed to a process. The claims recites the following limitations “wherein the terrains are lunar terrains.”, “wherein the consistent relationship trend is established when the two or more terrains share an identical first group of terrain parameters consisting of all terrain parameters having higher than an average correlation value, and an identical second group of terrain parameters consisting of all terrain parameters having lower than the average correlation value, wherein the average correlation value is the average of correlation values in the set of terrain parameters.”, “wherein the surface roughness value and the values of terrain parameters are normalized to a range between -1 and 1 by a mapminmax function.”, “wherein the terrain parameters consist essentially of slope, aspect, curvature, plane curvature, slope variability and aspect ratio of the terrain surface.”, “wherein the curvature, denoted as Kv and the plane curvature, denoted as Kh, are computed based on the following equations… 
    PNG
    media_image1.png
    133
    317
    media_image1.png
    Greyscale
…wherein… 
    PNG
    media_image2.png
    79
    431
    media_image2.png
    Greyscale
…wherein H is defined as the DEM of a region, p is the height change rate in x direction, q is the height change rate along y direction, r is the height change rate of p along the same direction, s is the height change rate of p along the y direction and t is the height change rate of q along the same direction”, “wherein the surface roughness value is obtained by computing a difference between the generated DEMs and morphological closing and opening operators, wherein the morphological closing and opening operators are constructed by finding a highest point and a lowest point reached by a Structuring Element (SE) shape.”, “wherein the correlation value between each input terrain parameter and the surface roughness value is computed according to the following steps: calculating, by the computer system, a correlation matrix by w2 x w1; calculating, by the computer system, a unit weight which is a sum of an absolute value of each element in the correlation matrix; and dividing, by the computer system, each value in the correlation matrix by the unit weight to obtain the correlation value.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 28
The claim is directed to a process. The claim recites the following limitations “wherein each weight in the weight matrix (Co) and the weight matrix (C2) of the neural network is adjusted by a back propagation (BP) training algorithm using the set of terrain parameters as input and the surface roughness value as output such that after training, the weight matrix (co) and the weight matrix (C2) establish a correlation relationship between the surface roughness value and each of the terrain parameters.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “wherein each weight in the weight matrix (Co) and the weight matrix (C2) of the neural network is adjusted by a back propagation (BP) training algorithm using the set of terrain parameters as input and the surface roughness value as output such that after training, the weight matrix (co) and the weight matrix (C2) establish a correlation relationship between the surface roughness value and each of the terrain parameters” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Further, the additional elements of “wherein each weight in the weight matrix (Co) and the weight matrix (C2) of the neural network is adjusted by a back propagation (BP) training algorithm using the set of terrain parameters as input and the surface roughness value as output such that after training, the weight matrix (co) and the weight matrix (C2) establish a correlation relationship between the surface roughness value and each of the terrain parameters” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” In accordance with the MPEP, the following factual determination is based on the technical publication: Lapedes, A., & Farber, R. (1987). How Neural Nets Work. In Neural Information Processing Systems. American Institute of Physics.  (PTO-892 NPL Doc. U, copy attached). Lapedes et al. in pg. 443-444 “Backpropagation is a learning algorithm for neural networks that seeks to find weights… such that given an input pattern from a training set of pairs of Input/Output patterns… A
popular configuration for backpropagation is a totally feedforward net… For example, the commonly used steepest descents procedure is implemented” discloses that 2 layer feedforward neural networks are popular and commonly trained with steepest descent procedure (corresponds to routine and conventional). This procedure explains how two sets of weights each from a different hidden layer is adjusted by backpropagation/steepest decent based on input and output (corresponds to the neural network is adjusted by a backpropagation training algorithm) The result is a trained neural network whose weights correspond to a relationship between input and output data (corresponds to establish a correlation relationship between surface roughness values of the terrain parameters) thus rendering the recitation in the claim routine and conventional. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.
Regarding Claim 30
Under step 1, the claim is directed to a computer system that identifies similar terrains from a plurality of terrains, which is directed to a machine, one of the statutory categories. The claim recites the following limitations which are considered abstract ideas “computing… a surface roughness value and a set of terrain parameters of a terrain surface for each of the plurality of terrains”, “for each of the set of terrain parameters, calculating… a corresponding correlation value to obtain a set of correlation value”, “grouping, by the computer system, two or more terrains together when the corresponding correlation graphs of the two or more terrains indicate a consistent relationship trend”.
Under Step 2A Prong 1, the following limitations amount to mathematical calculations or evaluations performed in the human mind: “compute… a surface roughness value and a set of terrain parameters of a terrain surface for each of the plurality of terrains”, “for each of the set of terrain parameters, calculate… a corresponding correlation value to obtain a set of correlation value”, "group, by the computer system, two or more terrains together when the corresponding correlation graphs of the two or more terrains indicate a consistent relationship trend”. Computing a surface roughness value is a simple computation, while calculating correlation values can be considered a mathematical calculation or a determination made by the human mind that two variables may be correlated. Grouping graphs according to a relationship trend can be done in the human mind simply by observation/comparison between graphs. Further, the following limitations only serve to describe the abstract idea: “each of the correlation values indicating the correlation between the surface roughness value and the corresponding terrain parameters”, “and the correlation value is a function related to the two weight matrices of the trained neural network”
Furthermore under step 2A Prong 2 the claims recite the additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (“by a computer system”, “using a neural network”, “a processor”, “a display”, “a non-transitory computer-readable medium having stored therein instructions that when executed cause the processor to”) See MPEP 2106.05(f). Furthermore, the following additional elements only serve to connect the abstract idea to a particular field or technology: “Obtain, by the computer system, digital elevation model (DEM) terrain data for each of the plurality of terrains”, “wherein the neural network comprises an input layer, a hidden layer and an output layer, a weight matrix (w1) between the input layer and the hidden layer and a weight matrix (w2) between the hidden layer and the output layer and wherein the neural network is trained using the set of terrain parameters as input and the surface roughness value as output”, “plot, by the computer system, the set of correlation values on a correlation graph for each of the plurality of terrains”. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Furthermore under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element “correlation value is a function related to…the trained neural network” is not an improvement to the technology because the neural network is passively trained using data. There is no improved way to train data nor to prepare the data uniquely for processing by a particular neural network. Therefore, the additional elements do not amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 31
	Claim 31 is rejected for the reasons set forth in claim 22 in connection with claim 30
Regarding Claim 32
Claim 31 is rejected for the reasons set forth in claim 24 in connection with claim 30
Regarding Claim 33
Claim 31 is rejected for the reasons set forth in claim 25 in connection with claim 30
Regarding Claim 34
Claim 31 is rejected for the reasons set forth in claim 27 in connection with claim 30
Regarding Claim 35
Claim 31 is rejected for the reasons set forth in claim 28 in connection with claim 30
Regarding Claim 36
Claim 31 is rejected for the reasons set forth in claim 29 in connection with claim 30
Regarding Claim 37
Claim 31 is rejected for the reasons set forth in claim 23 in connection with claim 30

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 28, 29, 30, 35 and 36 are rejected under 35 U.S.C. § 103 as being unpatentable over   Collingwood et al. “Surface roughness estimation from RADARSAT-2 data in a High Arctic environment” hereinafter Collingwood, further in view of Zaruda et al. “Sensitivity Analysis for Minimization of Input Data Dimension for Feedforward Neural Network” hereinafter Zaruda

Regarding claim 21
	Collingwood teaches, A method executed by a computer system to identify similar terrains from a plurality of terrains, comprising Obtaining, by the computer system, digital elevation model (DEM) terrain data for each of the plurality of terrains (Section 2.2 “A digital elevation model (DEM) for the Cape Bounty study area was derived from a high resolution GeoEye stereo-pair collected in August 2009…the locations of the 119 Cape Bounty sample locations measured for surface roughness….Similar methods were used at the 19 Cape Collingwood locations, with the DEM being generated from a 2011 Worldview-2 panchromatic stereo-pair.” a plurality of DEM models are derived/obtained from at least 19 locations and 119 locations.)  computing, by the computer system, a surface roughness value and a set of terrain parameters of a terrain surface for each of the plurality of terrains; [where the input to the model is surface roughness, the output of the model is terrain parameters, and the model operates on a plurality of terrain parameters sets] (Section 2.2 “Surface roughness is generally measured using three different parameters…  In addition to measures of hRMS and LC, the roughness parameters were also transformed into a single parameter, ZS” surface roughness is transformed into a single parameter. Section 2.5 “A variety of difference variables, texture variables, and, in the case of the FQ data, polarimetric variables, were derived and extracted from the SAR data…The texture variables were calculated on a per-pixel basis using an 11 × 11 pixel window for each RADARSAT-2 scene” several difference and texture variables are calculated for each scene. Examiner notes that the variety of variables correspond to the input to the model, while surface roughness is a single parameters Zs. These different variables are determined for several terrain parameters sets.) 
	Collingwood does not explicitly teach, calculating, by the computer system, a corresponding correlation value to obtain a set of correlation values using a neural network; each of the correlation values indicating the correlation between the [output value] and the corresponding [input values] wherein the neural network comprises an input layer, a hidden layer and an output layer, a weight matrix (w1) between the input layer and the hidden layer and a weight matrix (w2) between the hidden layer and the output layer and wherein the neural network is trained using … input and the … output, and the correlation value is a function related to the two weight matrices of the trained neural network; plotting, by the computer system, the set of correlation values on a correlation graph for each [data sets]; and grouping, by the computer system, [data sets] together when the corresponding correlation graphs of the two or more terrains indicate a consistent relationship trend
	Zurada however when addressing building a neural network for revealing correlation between input parameters and output parameters teaches, calculating, by the computer system, a corresponding correlation value to obtain a set of correlation values using a neural network; each of the correlation values indicating the correlation between the [output value] and the corresponding [input values] wherein the neural network comprises an input layer, a hidden layer and an output layer, a weight matrix (w1) between the input layer and the hidden layer and a weight matrix (w2) between the hidden layer and the output layer and wherein the neural network is trained using … input and the … output, and the correlation value is a function related to the two weight matrices of the trained neural network; ( pg 447 ¶02-03 “The sensitivity matrix S (KxI) consisting of entries as in (3) or (1b) can now be expressed using array notation as… 
    PNG
    media_image3.png
    31
    271
    media_image3.png
    Greyscale
… W (KxJ) and V (JxI) are output and hidden layer weight matrices, respectively, and 0' (KxK) and Y' (JxJ) are diagonal matrices… Matrix S contains entries ski which are ratios of absolute increments of output k due to the input i as defined in (1b). This matrix depends only upon the network weights as well as slopes of the activation functions of all neurons” Introduction “Multilayer feedforward neural networks (MFNN)… MFIW considered here are trained using the popular error backpropagation technique” the sensitivity matrix corresponds to the set of correlation values, it describes the ratio of output due to an input applied to the network. W and V are the weight matrixes w1 and w2, the MFNN consists of input, hidden and output layers and trained using backpropagation.) plotting, by the computer system, the set of correlation values on a correlation graph for each [data sets]; (pg 450 “The result of initial training is shown in Fig. 5” 
    PNG
    media_image4.png
    225
    436
    media_image4.png
    Greyscale
figure five shows a plot of sensitivity or each correlation values for each input parameters across each of the training cycles or data sets.) grouping, by the computer system, [data sets] together when the corresponding correlation graphs of the two or more terrains indicate a consistent relationship trend (pg 450 “It can be determined from this figure which inputs should remain after pruning. The network performance after pruning is shown in Fig. 6.” The graphs of underperforming vs overperforming input parameters are grouped. As shown in Figure 6 the overperforming input parameters of multiple training cycles, corresponding to two or more terrains or input data sets, are grouped together while the underperforming input parameters are removed from the group.)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness model of Collingwood with the neural network system which reveals correlations between input and output parameters of Zurada. One would have been motivated to make such a combination to because “The ANN models exhibited a moderate to strong agreement to field-measured surface roughness” so that one may “explore an operational methodology that can model surface roughness directly from SAR data, and not rely on field measurements of roughness.” ( Conclusion Collingwood)

Regarding claim 28
	Collingwood/Zaruda teaches claim 21
Further Collingwood teaches, that the surface roughness is the output value while terrain parameters are input parameters (as addressed in the rejection of claim 21)
	Further Zaruda teaches, wherein each weight in the weight matrix (w1) and the weight matrix (w2) of the neural network is adjusted by a back propagation (BP) training algorithm using the set of … input and … as output such that after training, the weight matrix (w1) and the weight matrix (w2) establish a correlation relationship between the [output] value and each of the [input] parameters. (Introduction pg 447 “MFNN considered here are trained using the popular error backpropagation technique I…Let us consider a MFNN with a single hidden layer. The network performs a nonlinear and constrained mapping o=r(x), where o (Kxl), and x (1x1) are output and input vectors, respectively… W (KxJ) and V (JxI) are output and hidden layer weight matrices” pg 447 ¶02-03 “The sensitivity matrix S (KxI) consisting of entries as in (3) or (1b) can now be expressed using array notation as… 
    PNG
    media_image3.png
    31
    271
    media_image3.png
    Greyscale
the neural network consists of input and output vectors/layers and two sets of weight matrixes. The neural network is trained using back propagation training algorithm. The sensitivity matrix corresponds to a correlation relationship between input data and output data.)

Regarding claim 29
	Collingwood/Zaruda teaches claim 28
Further Collingwood teaches, that the surface roughness is the output value while terrain parameters are input parameters (as addressed in the rejection of claim 21)
	Further Zaruda teaches, wherein the correlation value between each input …parameter and the … [output] value is computed according to the following steps: calculating, by the computer system, a correlation matrix by (w2 x w1); ( pg 447 ¶02-03 “The sensitivity matrix S (KxI) consisting of entries as in (3) or (1b) can now be expressed using array notation as…  … W (KxJ) and V (JxI) are output and hidden layer weight matrices, respectively, and 0' (KxK) and Y' (JxJ) are diagonal matrices” calculating, by the computer system, a unit weight which is a sum of an absolute value of each element in the correlation matrix; and
dividing, by the computer system, each value in the correlation matrix by the unit weight to obtain the correlation value. (examiner notes that performing this operation amounts to scaling the elements of the correlation matrix so that they are in the range [-1,1], Zurada notes that the sensitivity matrix may be scaled, in addition to the input output scaling. Pg 448 column 2 ¶04 “Note that the scaling can be performed either on entries of S or Savg”)

Regarding claim 30
	Collingwood teaches, A method executed by a computer system to identify similar terrains from a plurality of terrains, comprising: a processor; a display; a non-transitory computer-readable medium having stored therein instructions that when executed cause the processor to: Obtain, by the computer system, digital elevation model (DEM) terrain data for each of the plurality of terrains (Section 2.2 “A digital elevation model (DEM) for the Cape Bounty study area was derived from a high resolution GeoEye stereo-pair collected in August 2009…the locations of the 119 Cape Bounty sample locations measured for surface roughness….Similar methods were used at the 19 Cape Collingwood locations, with the DEM being generated from a 2011 Worldview-2 panchromatic stereo-pair.” a plurality of DEM models are derived/obtained from at least 19 locations and 119 locations. A system that uses a computer system necessarily includes a processor, a non-transitory computer readable medium, and a display for interfacing.)  computing, by the computer system, a surface roughness value and a set of terrain parameters of a terrain surface for each of the plurality of terrains; [where the input to the model is surface roughness, the output of the model is terrain parameters, and the model operates on a plurality of terrain parameters sets] (Section 2.2 “Surface roughness is generally measured using three different parameters…  In addition to measures of hRMS and LC, the roughness parameters were also transformed into a single parameter, ZS” surface roughness is transformed into a single parameter. Section 2.5 “A variety of difference variables, texture variables, and, in the case of the FQ data, polarimetric variables, were derived and extracted from the SAR data…The texture variables were calculated on a per-pixel basis using an 11 × 11 pixel window for each RADARSAT-2 scene” several difference and texture variables are calculated for each scene. Examiner notes that the variety of variables correspond to the input to the model, while surface roughness is a single parameters Zs. These different variables are determined for several terrain parameters sets.) 
	Collingwood does not explicitly teach, calculating, by the computer system, a corresponding correlation value to obtain a set of correlation values using a neural network; each of the correlation values indicating the correlation between the [output value] and the corresponding [input values] wherein the neural network comprises an input layer, a hidden layer and an output layer, a weight matrix (w1) between the input layer and the hidden layer and a weight matrix (w2) between the hidden layer and the output layer and wherein the neural network is trained using … input and the … output, and the correlation value is a function related to the two weight matrices of the trained neural network; plotting, by the computer system, the set of correlation values on a correlation graph for each [data sets]; and grouping, by the computer system, [data sets] together when the corresponding correlation graphs of the two or more terrains indicate a consistent relationship trend
	Zurada however when addressing building a neural network for revealing correlation between input parameters and output parameters teaches, calculating, by the computer system, a corresponding correlation value to obtain a set of correlation values using a neural network; each of the correlation values indicating the correlation between the [output value] and the corresponding [input values] wherein the neural network comprises an input layer, a hidden layer and an output layer, a weight matrix (w1) between the input layer and the hidden layer and a weight matrix (w2) between the hidden layer and the output layer and wherein the neural network is trained using … input and the … output, and the correlation value is a function related to the two weight matrices of the trained neural network; ( pg 447 ¶02-03 “The sensitivity matrix S (KxI) consisting of entries as in (3) or (1b) can now be expressed using array notation as… 
    PNG
    media_image3.png
    31
    271
    media_image3.png
    Greyscale
… W (KxJ) and V (JxI) are output and hidden layer weight matrices, respectively, and 0' (KxK) and Y' (JxJ) are diagonal matrices… Matrix S contains entries ski which are ratios of absolute increments of output k due to the input i as defined in (1b). This matrix depends only upon the network weights as well as slopes of the activation functions of all neurons” Introduction “Multilayer feedforward neural networks (MFNN)… MFIW considered here are trained using the popular error backpropagation technique” the sensitivity matrix corresponds to the set of correlation values, it describes the ratio of output due to an input applied to the network. W and V are the weight matrixes w1 and w2, the MFNN consists of input, hidden and output layers and trained using backpropagation.) plotting, by the computer system, the set of correlation values on a correlation graph for each [data sets]; (pg 450 “The result of initial training is shown in Fig. 5” 
    PNG
    media_image4.png
    225
    436
    media_image4.png
    Greyscale
figure five shows a plot of sensitivity or each correlation values for each input parameters across each of the training cycles or data sets.) grouping, by the computer system, [data sets] together when the corresponding correlation graphs of the two or more terrains indicate a consistent relationship trend (pg 450 “It can be determined from this figure which inputs should remain after pruning. The network performance after pruning is shown in Fig. 6.” The graphs of underperforming vs overperforming input parameters are grouped. As shown in Figure 6 the overperforming input parameters of multiple training cycles, corresponding to two or more terrains or input data sets, are grouped together while the underperforming input parameters are removed from the group.)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness model of Collingwood with the neural network system which reveals correlations between input and output parameters of Zurada. One would have been motivated to make such a combination to because “The ANN models exhibited a moderate to strong agreement to field-measured surface roughness” so that one may “explore an operational methodology that can model surface roughness directly from SAR data, and not rely on field measurements of roughness.” ( Conclusion Collingwood)
Regarding claim 35
	The claim is rejected for the reasons set forth in the rejection of claim 28 and 30
Regarding claim 36
	The claim is rejected for the reasons set forth in the rejection of claim 29 and 30

Claim(s) 22, 27, 31, 34 are rejected under 35 U.S.C. § 103 as being unpatentable over Collingwood/Zurada further in view of Cao et al. “Lunar surface roughness based on multiscale morphological method” hereinafter Cao et al.

Regarding claim 22
	Collingwood/Zaruda teaches claim 21
	Collingwood/Zaruda does not explicitly teach, wherein the terrains are lunar terrains.
	Cao however when addressing processing terrains related to lunar ecosystems teaches, wherein the terrains are lunar terrains. (Section 2 “We start with LOLA GDRs downloaded from the NASA Planetary Data System (PDS)… Different scales (sizes of SEs) are applied to build global roughness maps based on LOLA GDRs with the resolution of 64 pixels per degree.” A plurality of lunar terrain GDRs are downloaded and processed to extract roughness data.)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compute the surface roughness in Collingwood/Zaruda according to the definition of surface roughness defined in Cao. One would have been motivated to make such a combination because “equirectangular map projection of LOLA global GDRs has distortion in shapes of objects on the surfaces of Polar Regions” and structuring elements shapes “provides the most significant roughness measure to reflect most of scale-dependent roughness features” (Conclusion Cao)

Regarding claim 27
Collingwood/Zaruda teaches claim 1 
Collingwood/Zaruda does not explicitly teach, wherein the surface roughness value is obtained by computing a difference between the generated DEMs and morphological closing and opening operators, wherein the morphological closing and opening operators are constructed by finding a highest point and a lowest point reached by a Structuring Element (SE) shape.
	However Cao, when addressing computation of surface roughness teaches,  wherein the surface roughness value is obtained by computing a difference between the generated DEMs and morphological closing and opening operators, wherein the morphological closing and opening operators are constructed by finding a highest point and a lowest point reached by a Structuring Element (SE) shape. ( pg 13 ¶01 column 2“LOLA Gridded Data Records (GDRs) (Smith et al., 2010a, Smith et al., 2010b), which is produced from the cumulative RDR data and LROC (Robinson et al., 2010) images, provides the multiple-resolution Digital Elevation Models (DEMs) to represent global lunar topography” digital elevation models are generated based on LOLA images. pg 14 ¶01 “Surface roughness was defined as the difference between original and generated smooth surfaces” the DEMs corresponds to the original surfaces while the following correspond to generated smooth surfaces: pg 14 ¶01 “Morphological methods control the ranges of the local spatial regions by the size of a known shape called structuring element (SE). The sizes of SEs are then defined as the scales of roughness maps. Two types of ideal smooth surfaces are generated based on SEs with different sizes…” pg 16 “the origin pixel x of SEs is equal to the minimum value of the data in the regions defined by SE: 
    PNG
    media_image5.png
    83
    313
    media_image5.png
    Greyscale
…The dilation δ is the dual transformation of erosion. It is defined as a maximum filter:… 
    PNG
    media_image6.png
    90
    305
    media_image6.png
    Greyscale
…The MO function γ is defined as follows: 
    PNG
    media_image7.png
    53
    226
    media_image7.png
    Greyscale
…MC ϕ is defined as 
    PNG
    media_image8.png
    56
    223
    media_image8.png
    Greyscale
” the morphological opening, MO, and Morphological closing, MC, are based on the min/max or highest/lowest points extracted from the smooth surface filter, these idealized surfaces subtracted from the orginal LOLA image defines surface roughness.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compute the surface roughness in Collingwood/Zaruda according to the definition of surface roughness defined in Cao. One would have been motivated to make such a combination because “equirectangular map projection of LOLA global GDRs has distortion in shapes of objects on the surfaces of Polar Regions” and structuring elements shapes “provides the most significant roughness measure to reflect most of scale-dependent roughness features” (Conclusion Cao)
Regarding claim 31
	The claim is rejected for the reasons set forth in the rejection of claim 22 and 30
Regarding claim 34
	The claim is rejected for the reasons set forth in the rejection of claim 27 and 30

Claim(s) X are rejected under 35 U.S.C. § 103 as being unpatentable over Collingwood/Zurada further in view of Banimahd et al. “Artificial neural network for stress–strain behavior of sandy soils: Knowledge based verification” hereinafter Banimahd et al.

Regarding claim 23
	Collingwood/Zaruda teaches claim 21
	Collingwood/Zaruda does not explicitly teach, wherein the consistent relationship trend is established when the two or more terrains share an identical first group of terrain parameters consisting of all terrain parameters having higher than an average correlation value, and an identical second group of terrain parameters consisting of all terrain parameters having lower than the average correlation value, wherein the average correlation value is the average of correlation values in the set of terrain parameters.
	Banimahd when combined with the system of Collingwood/Zaruda, however when addressing establishing a grouping of consistent relationship trends across multiple datasets teaches, wherein the consistent relationship trend is established when the two or more terrains share an identical first group of terrain parameters consisting of all terrain parameters having higher than an average correlation value, and an identical second group of terrain parameters consisting of all terrain parameters having lower than the average correlation value, wherein the average correlation value is the average of correlation values in the set of terrain parameters. (pg 382 Section 5 “A statistical approach…is used to interpret the sensitivity values of each output to the inputs. It involves calculating five percentiles of the corresponding values for the inputs, i.e. the 10th, 25th, 50th, 75th and 90th, at three strain levels: 0–5%, 5–10% and 10–15%... The relative sensitivities of the deviator stress
and excess pore water pressure, with respect to all input variables at different strain levels, are summarized in the tornadolike graphs shown in Fig. 4(a) and (b)” the correlation or sensitivity between the input variables (corresponding to terrain parameters) and the deviator stress and excess pore water pressure (corresponding to the output of the network, or surface roughness) for each of the strain levels (corresponding to two or more terrains) is plotted on the input sensitivity plots. The data is placed in 5 groups which include a group that is above the average correlation value and below the average correlation value. D10 and D25 are groups which are in the lower percentile or having lower than average correlation value. D75 and D90 are groups which are in the higher percentile or having higher than average correlation value.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention group the input/output relationship of terrain variables (discussed by Collingwood/Zaruda), in groups according to the average correlation as in Banimahd. This allows a designer discover the dominant input parameters which influence the output parameter the most. “The insight into the behavior of ANN constitutive models by the approach presented here gives the user more confidence in model predictability and hence facilitates the incorporation of such models into engineering practice” (Banimahd Conclusion)

Regarding claim 24
Collingwood/Zaruda teaches claim 21
Further Collingwood teaches, that the surface roughness is the output value while terrain parameters are input parameters
Further Zurada teaches, wherein the [output] value and the values of [input] parameters are normalized to a range between -1 and 1 by a mapminmax function 1. (pg 448 Column 2 ¶02 “The formulas often used for scaling are given in (9) and map each input into range [0; 1] and each output into range [-1 ; 1]”

Regarding claim 32
	The claim is rejected for the reasons set forth in the rejection of claim 24 and 30
Regarding claim 37
	The claim is rejected for the reasons set forth in the rejection of claim 23 and 30


Claim(s) 25, 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Collingwood/Zurada further in view of Alkhasawneh et al. “Determination of Important Topographic Factors for Landslide Mapping Analysis Using MLP Network” hereinafter Alkhasawneh et al, further in view of Kern et al “Machine Learning Based Predictive Modeling of Debris Flow Probability Following Wildfire in the Intermountain Western United States” hereinafter Kern.

Regarding claim 25
Collingwood/Zaruda teaches claim 21
Collingwood/Zaruda does not explicitly teach, wherein the terrain parameters consist essentially of slope, aspect, curvature, plane curvature, slope variability, and aspect ratio of the terrain surface
Alkhasawneh however when addressing using a neural network to reveal the relationship between input terrain parameters and an output teaches, wherein the terrain parameters consist essentially of slope, aspect, curvature, plane curvature, slope variability ( pg 8 ¶03 “Thirteen topographic factors were entered into the neural network at the same time.” As shown in the input layer of figure 6, multiple inputs may be used including slope, slope aspect, profile curvature, longitude curvature, and tangential curvature. Curvature can be considered slope variability given that curvature by definition involves the second derivative which is the rate of change of the rate of change, or a measure of the slope rate or change.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network of Collingwood/Zurada to operate on specifically terrain parameter input data such as slope as in Alkhasawneh One would have been motivated to make such a combination to because careful selection of input parameters improves the performance of the MLP, as recognized by Alkhasawneh “The methods are multilayer perceptron (MLP) network classification accuracy and Zhou’s algorithm. At the third stage, the factors with higher weights were used to improve the MLP performance…. The classification accuracy of multilayer perceptron neural network has increased by 3% after the elimination of five less important factors.” (abstract Alkhasawneh)
Collingwood/Zaruda/Alkhasawneh does not explicitly teach, wherein the terrain parameters consist … [of] aspect ratio of the terrain surface
Kern however teaches, wherein the terrain parameters consist … [of] aspect ratio of the terrain surface. (pg 717 “Data from 15 individual burn basins in the intermountain western United States, which contained 388 instances and 26 variables, were obtained from the United States Geological Survey (USGS)” pg 732-733 “The importance of each variable used in the models was determined by a calculation of the relative influence each variable had when added to the model… Although clay content and aspect ratio have minimal to no influence on both models presented in Fig. 7, when different test sets were extracted, these two variables had more influence” a machine learning model’s input variable included aspect ratio, while this variable was not highly influential for some models, it was noted that this variable is influential with other models. Aspect ratio is one of the 26 variables extracted for geological data related to terrain surfaces.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network of Collingwood/Zurada/Alkhasawneh to operate on specifically terrain parameter input data such as aspect ratio as in Kern. One would have been motivated to make such a combination to because careful selection of input parameters improves the performance of the MLP, as recognized by Kern. A machine learning model which selects most influential parameters from a set of input parameters “This would act as a feature selection to minimize the complexity of the models” and further “Overall, the naïve Bayes and mixture discriminant analysis models outperformed the linear logistic regression model…” (Kern Conclusion)
Regarding claim 33
	The claim is rejected for the reasons set forth in the rejection of claim 25 and 30


Allowable Subject Matter
Claims 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the 101 rejection.	
Specifically, none of the reference of record either alone or in combination fairly disclose or suggest the limitations of claim 26.
The closest prior art of record Mitasova et al (“Interpolation by Regularized Spline with Tension: II. Application to Terrain Modeling and Surface Geometry Analysis”) which teaches methods for computing curvature from surface geometry. In particular, the equation for tangential curvature is equivalent to the equation for plane curvature given in the claims (Equation 11 
    PNG
    media_image9.png
    79
    291
    media_image9.png
    Greyscale
). Despite this the equation most similar to the claimed curvature, Ky, is equation 7. Equation 7 is the equation for profile curvature(
    PNG
    media_image10.png
    68
    285
    media_image10.png
    Greyscale
). The claim reduces the exponent of the q term in the denominator from a 3 in the art to a 1. Although similar, the art does not teach each element of the claim, as the denominator is different.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122